Exhibit 10.1

 

2. Amendment

 

to the

 

COLLABORATION AND LICENSE AGREEMENT

 

entered into as of 16 December 2013 between ACELRX PHARMACEUTICALS, INC., a
company organized under the laws of the State of Delaware, United States
(“AcelRx”), and having a principal place of business at 351 Galveston Drive,
Redwood City, CA 94063, United States, and GRÜNENTHAL GMBH, a company organized
under the laws of Germany (“Grünenthal”), having its registered office at
Zieglerstrasse 6, 52078 Aachen, Germany, as amended by the 1st Amendment
effective as of July 17th, 2015 (collectively the “Agreement”).

 

 

1.

The parties have agreed to amend the Agreement as follows:

 

 

a.

Article 3.4 shall be renewed to read as follows:

 

“3.4     Joint Steering Committee Membership. The Joint Steering Committee shall
consist of individuals appropriately qualified and of appropriate seniority to
discuss the development, manufacturing, regulatory and commercialization
activities of the Parties and shall be responsible for coordinating
communications, managing the roles, responsibilities and timelines for such
activities based on the Development Plan. The Joint Steering Committee shall be
composed of six members, three of whom shall be nominated by AcelRx and three of
whom shall be nominated by Grünenthal. Any member of the Joint Steering
Committee may designate an appropriately qualified substitute to attend and
perform the functions of that member at any meeting of the Joint Steering
Committee. Each Party may, with the consent of the other Party, such consent not
to be unreasonably withheld or delayed, invite non-member representatives of
such Party to attend meetings of the Joint Steering Committee.”

 

2.     All capitalized terms and definitions used in this Amendment shall have
the same meaning as defined in the Agreement.

 

3.     All other provisions of the Agreement remain unchanged.

 

4.     This Amendment enters into force on September 20, 2016 (“2nd Amendment
Effective Date”(.

 

IN WITNESS WHEREOF, each Party hereto has executed or caused this Amendment to
be executed on its behalf as of the 2nd Amendment Effective Date.

 

(Signature Page follows)

 

 
 

--------------------------------------------------------------------------------

 

 

 

AcelRx PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

By:

Howard B. Rosen

 

       

 

Name:

/s/ Howard B. Rosen

 

       

 

Title:

CHIEF EXECUTIVE OFFICER

 


 

 

GRÜNENTHAL GMBH

 

 

 

 

 

 

 

 

 

 

By:

Dott. Alberto Grua

 

       

 

Name: 

/s/Dott. (Dr.) Alberto Grua

 

       

 

Title:

CHIEF COMMERCIAL OFFICER

EU, NA AND GLOBAL OPERATIONS



Member of the Corporate

Executive Board

 

                  By: RALF RADERMACHER             Name: /s/ RALF RADERMACHER  
          Title:

SENIOR VICE PRESIDENT

CORPORATE DEVELOPMENT



AND LICENSING

 

 

 
 

 